Dissenting Opinion by
Judge Craig:
Whether or not certain expletives constitute vile, abusive or vulgar language in a given context is essentially a question of fact. Here the referee and the Unemployment Compensation Board of Review decided that the truck driver claimant’s direction of the phrase “fuck you” to his dispatcher in the course of a heated discussion was neither abnormal nor unexpected in the circumstances.
Because this court should not substitute its judgment for that of the factfinder upon the point in question, the decision should be affirmed.